GODCHAUN, J.
Plaintiff and appellee accompanies its motion to dismiss this appeal, by a certified copy of a judgment of the lower Court declaring that surety upon the appeal bond insufficient and dismissing the appeal,, said judgment having been rendered upon a rule to test the solvency of the surety filed below after the order of appeal had been granted There is no indication nor suggestion that the judgment of the lower Court dismissing the appeal has been brought up for. review in the manner provided by law, and consequently the motion to dismiss the appeal must prevail.
Forman vs. Fayard, 8 Court of Appeal, 490
The appeal is accordingly dismissed.